Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 1 of 27




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

     BPI SPORTS, LLC,

           Plaintiff,
     vs.                                    CASE NO.: 0:19-cv-60505-RS

     THERMOLIFE INTERNATIONAL, LLC,           FILED UNDER SEAL
     MUSCLE BEACH NUTRITION LLC, and
     RONALD L. KRAMER,

           Defendants.



                 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 2 of 27




              BPI has provided no evidence that any consumer ever was deceived, nor evidence to
    prove the “materiality” element of its Lanham Act false advertising claim. BPI failed to retain
    an expert to testify to support this element of its claim and it did not provide any market research
    on consumer behavior. (This, despite Defendants informing BPI that it lacked exactly this
    evidence and after the Court gave BPI the opportunity to update its expert disclosures).1 As a
    result, no reasonable fact-finder could conclude that consumers bought Defendants’ CRTN-3
    product because Defendants advertised: (1) it a “first time fusion of [three creatines]”; (2) its
    contains two sub-sets of ingredients that Defendants labeled “matrix” (a categorization BPI uses
    on more than ten BPI products); or (3) that CRTN-3 contains “three of the most effective forms
    of creatine.” The only evidence on this point is Defendants’ marketing expert (the only
    marketing expert disclosed by either party) who testified that there is no evidence that the
    advertising at issue affected consumer behavior.
              Likewise, BPI has established no evidence to demonstrate a causal link between
    Defendants’ alleged false advertising and any loss. In fact, BPI withdrew its damages expert.


                                                                       This is not harm attributable to
    Defendants’ advertising. Again, BPI’s lack of evidence on a necessary element of its Lanham
    Act claim requires summary judgment for Defendants.
              BPI also has provided no evidence that any of the advertising statements at issue are
    “literally false,” another necessary element of BPI’s false advertising claim. As BPI’s own expert
    witness, a pharmaceutical chemist, testified, that CRTN-3’s product label “relieves” any
    confusion that the alleged false advertising statements may create. Thus, everyone agrees there
    is no literal falsity when the advertising is put in the context that the consumer views. Tellingly,
    in order to opine that any advertising statement at issue was “false or misleading”, BPI’s expert
    had to ignore this context and then: (1) create his own definitions of the words used in
    Defendants’ advertising (employing definitions not found in any dictionary); (2) determine how
    a “scientifically literate” consumer might understand the advertising; and (3) “imply meaning”
    from Defendants’ advertising content, outside the actual written words. These artifices fabricate
    alleged falsity where none exists under proper Lanham Act standards. In addition to admitting
    during his deposition that the labels of CRTN-3 prove there is no literal false advertising here,

    1
        DE 101 at 12; DSOF ¶ 33; DE 131.

                                                      1
Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 3 of 27




    BPI’s expert has admitted that Defendants’ advertising is capable of multiple meanings to
    different types of consumers. That is insufficient to raise a triable issue of fact of misleading
    advertising. For this reason, as well, summary judgment is appropriate.2
            Summary judgment also is required on BPI’s false patent marking claim. Here, again,
    BPI lacks any evidence from which to prove the elements of its claim. First, ThermoLife’s patent
    marking related to its U.S. Patent No. 7,777,074 (“the ‘074 Patent”) is entirely appropriate. While
    the ‘074 Patent is undergoing Reexamination in the United States Patent Office, the ‘074 Patent
    is presumed valid, as issued, unless and until a Reexamination Certificate issues. Second,
    regardless, BPI has no evidence that any of Defendants’ products were falsely marked “for
    purposes of deceiving the public,” an element of a false patent marking claim. In fact, BPI lacks
    a scintilla of evidence that Defendants’ alleged false patent marking was done intentionally in
    bad faith (it was not). Third, and finally, even if BPI could show a factual dispute related to
    actual patent marking (and it cannot), BPI has no evidence from which a reasonable juror could
    find that any alleged false patent marking caused it harm.3
            The truth is BPI’s lawyers filed this meritless lawsuit in retaliation for ThermoLife’s false
    advertising suit against BPI filed in Arizona, which alleged, based on independent third-party
    testing, that BPI’s BCAA Products do not include ingredients that BPI sold tens of millions of
    dollars’ worth of for years based only on falsities that ThermoLife exposed. In fact, BPI’s instant
    suit was filed with such haste that nearly all of the alleged false advertising statements that BPI’s
    lawyers sued Defendants for are statements made by BPI to promote its own products.
            At deposition, BPI’s lone 30(b)(6) witness, its CEO Derek Ettinger, could not explain
    how or why Defendants’ advertising was false (answering “I don’t know” to questions over 150
    times on 10 different topics and differing factual questions to BPI’s lawyers 19 times).4 This
    lawsuit never should have been filed and the Court should end it now, on summary judgment.
    This motion is supported by the following Memorandum of Points and Authorities, Defendants’
    Statement of Facts (“DSOF”), and the separately filed Daubert Motion.5


    2
      BPI’s common law unfair competition claim fails for the same reasons as its Lanham Act false advertising claim.
    3
      Summary judgment is also required on BPI’s claim that Ron Kramer is the alter ego of ThermoLife and/or
    Muscle Beach Nutrition; he isn’t, and BPI lacks any evidence to the contrary. (DSOF ¶ 97.)
    4
      DSOF ¶ 36.
    5
      This motion is not dependent on exclusion of Dr. S. Bannister, BPI’s only expert witness; BPI’s claims fail even
    with Dr. S. Bannister’s testimony. The motion refers to BPI’s expert as “Dr. S. Bannister,” because Defendants’
    scientific expert is Dr. Thomas Bannister. The Bannisters are not related.

                                                             2
Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 4 of 27
Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 5 of 27
Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 6 of 27
Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 7 of 27




    (DSOF Ex. 4.) In or around May 2019, after BPI filed suit here, ThermoLife modified the content
    on the NO3-T.com website to call-out exactly which ThermoLife patents were practiced by its
    licensees’ products (as represented below). (DSOF ¶ 7.)




    On all versions of the NO3-T.com website, the hyperlinks at the top of page listing ThermoLife’s
    patents link to the United States Patent Office’s website page displaying the specific patent at
    issue. (DSOF ¶ 8.)
    II.    THE SUMMARY JUDGMENT STANDARD
           Summary judgment “shall” be granted if “the movant shows that there is no genuine
    dispute as to any material fact and that the movant is entitled to judgment as a matter of law.”
    Fed. R. Civ. Pro. 56(a). “[T]he mere existence of some alleged factual dispute…will not defeat
    an otherwise properly supported motion[.] [T]he requirement is that there be no genuine issue of
    material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247- 48 (1986) (emphasis added).
    A fact is “material” if it “might affect the outcome of the suit under the governing law.” Id. at
    248. An issue is “genuine” when the evidence is such that a reasonable jury could return a verdict
    for the nonmovant. Id. at 249–50. The moving party bears the initial burden of showing, by
    reference to materials in the record, that there is no genuine dispute as to any material fact.
    Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260 (11th Cir. 2004). The moving party
    may discharge its burden by showing that the record lacks evidence to support the nonmoving

                                                     6
Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 8 of 27




    party’s position. Moton v. Cowart, 631 F.3d 1337, 1341 (11th Cir. 2011) (citing Celotex v.
    Catrett, 477 U.S. 317, 322–23 (1986)). Summary judgment is the “put up or shut up” moment,
    when a party must show what evidence it has that would convince a trier of fact to accept its
    version of events. Steifel Labs., Inc. v. Brookstone Pharmaceuticals, LLC, 2012 WL 12888436,
    at *11 (N.D. Ga. July 24, 2012) (citing Arnett v. Webster, 658 F.3d 742, 760 (7th Cir. 2011).
    III.   ARGUMENT
           A.    BPI’s False Advertising Claims Related to CRTN-3 Fail for Three Separate
                 Reasons.
           To succeed on a false advertising claim, the plaintiff must establish that (1) the
    advertisements of the opposing party were false or misleading; (2) the advertisements deceived,
    or had the capacity to deceive, consumers; (3) the deception had a material effect on purchasing
    decisions; (4) the misrepresented product or service affects interstate commerce; and (5) the
    movant has been—or is likely to be—injured as a result of the false advertising. Johnson &
    Johnson Vision Care, Inc. v. 1–800 Contacts, Inc., 299 F.3d 1242, 1247 (11th Cir. 2002).
           As a matter of law, BPI cannot meet its burden of proof on four of the five required
    elements. (All BPI can show is that the advertising at issue was distributed in commerce).
           B.      BPI Has No Evidence That The Alleged False Advertising Was Material.
           Make no mistake, Defendants’ advertising is truthful (in Lanham Act terms, it is not
    “literally false,” as explained in Section C below), but the Court need not even reach this issue.
    BPI has provided no evidence regarding customers’ reaction to the alleged false advertising. The
    materiality element requires a plaintiff to “establish that ‘the defendant’s deception is likely to
    influence the purchasing decision.’” Johnson & Johnson Vision Care, Inc. v. 1-800 Contacts,
    Inc., 299 F.3d 1242, 1250 (11th Cir. 2002) (quoting Cashmere & Camel Hair Mfrs. Inst. v. Saks
    Fifth Ave., 284 F.3d 302, 311 (1st Cir. 2002)). “The materiality requirement is based on the
    premise that not all deceptions affect consumer decisions.” Id. In this Circuit, a plaintiff still
    must “establish materiality even when a . . . court finds that the defendant's advertisement is
    literally false.” Johnson & Johnson Vision Care, Inc., 299 F.3d at 1250.
           BPI has provided no evidence that the alleged false statements “affect[ed] consumer
    decisions.” It has not produced any evidence from any consumers demonstrating that any of the
    alleged false statements were a factor in a single purchase. In 1-800 Contacts, the Eleventh
    Circuit granted summary judgment based on a similar lack of proffered evidence, holding that
    the plaintiff “did not prove that 1-800 Contacts’ use of the term ‘eye doctor’ was material to

                                                     7
Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 9 of 27




    consumer decisions.” 299 F.3d 1242, 1250 (11th Cir. 2002).
           In Johnson & Johnson, the Eleventh Circuit cited an example from the Second Circuit,
    Nat’l Basketball Ass’n v. Motorola, Inc., 105 F.3d 841 (2d Cir. 1997). There, “Motorola’s
    advertisement that its SportsTrax device provided sports information ‘direct from each arena’
    was literally false, but irrelevant to consumer decisions. . . . Consumers were interested in the
    fact that statistics were updated quickly, and did not make purchasing decisions based on whether
    data was collected firsthand or though broadcasts.” Johnson & Johnson, 299 F.3d at 1250 (citing
    NBA, 105 F.3d at 855); see also Intertape Polymer Corp. v. Inspired Techs., Inc., 725 F. Supp.
    2d 1319, 1335 (M.D. Fla. 2010) (“Sales of Bloc-it—without more—are not evidence from which
    a factfinder could find that Intertape’s false advertising had a material effect on retailers’ or end-
    consumers’ purchasing decisions”); Stiefel Labs., Inc. v. Brookstone Pharm., L.L.C., 535 F.
    App’x 774, 778 (11th Cir. 2013).
           During this litigation, BPI has not disclosed any evidence demonstrating any customers’
    understanding of the alleged false statements, nor has BPI disclosed any evidence that the alleged
    false statements impacted consumers buying decisions in any way; much less any evidence that
    any consumer was deceived. Instead, BPI relies on Dr. Steve Bannister’s expert testimony that
    the alleged false statements are, in his opinion, in fact false. Dr. S. Bannister, a pharmaceutical
    chemist (who has no training in lexigraphy, marketing, or consumer behavior), admits that, to
    deem Defendants’ advertising false, he made up his own definitions of the advertising terms in
    question. (DSOF ¶¶ 57-60.) He did not conduct any consumer survey. (DSOF ¶ 55.) He testified,
    “I do not know any specific consumer so I do not know any specific reactions.” (DSOF ¶ 46.)
    He explained, “I am a physical chemist, and I based all the opinions contained in my reports on
    chemistry and descriptions of the physical systems which make up CRTN-3.” (DSOF ¶ 47.)
           He admitted, “No, I am not an expert in consumer behavior.” (DSOF ¶ 50.) When asked
    whether he “tr[ied] to determine how consumers understand [a] phrase,” Dr. S. Bannister
    testified, “I am interpreting the phrase and its implications and I find it to be false in relation to
    CRTN-3.” (DSOF ¶ 51.) Dr. S. Bannister could not say whether consumers actually found
    advertising statements false or misleading, he could say only that he himself, interpreting the
    statements as a pharmaceutical chemist (with no training in lexigraphy, marketing, or consumer
    behavior) thinks the statements are false and misleading. (DSOF ¶ 52.)
           Simply put, Dr. S. Bannister never attempted to discern consumers’ opinions regarding

                                                       8
Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 10 of 27




    Defendants’ advertising; he was not qualified to do that. The best Dr. S. Bannister could come
    up with is imagining that the consumer is someone more like him (or aspires to be like him): “As
    I said before, the promotion is product, including -- and I can’t remember the specific terms, but
    it includes references to science and that is very clearly an effort to appeal to someone who is or
    aspires to be scientifically literate6 so the general uneducated consumer may not be the
    appropriate reference.” (DSOF ¶ 53.) And, when asked what percentage of the market accounts
    for this “scientifically literate” segment, Dr. S. Bannister conceded, “Again, I can’t -- I can’t put
    specific numbers[.] . . . I think a significant portion of them aspire to be scientifically literate. I
    can’t judge whether they -- they -- whether they all are.” (DSOF ¶ 54.)
             Unsubstantiated opinion testimony from a chemist is not evidence of likely consumer
    behavior. As Defendants’ Mark Keegan, an actual expert in determining consumer behavior,
    explained, BPI could have sought to determine whether consumers were, or were likely to be,
    deceived, by Defendants’ advertising. (DSOF ¶ 33.) This is learned through use of a consumer
    survey; even, Dr. S. Bannister agreed. (DSOF ¶ 55.) BPI has failed to produce a market survey
    despite being told again-and-again (infra n. 1) that BPI needs this evidence. With BPI offering
    no expert testimony or market research, marketing expert Mark Keegan’s testimony is unrefuted:
             A consumer perception survey would be necessary to determine which meaning
             consumers subscribe to the marketing statements at issue. It is my understanding
             that BPI has not conducted this survey. Without a consumer survey or market
             research, it is impossible to know whether consumers changed their buying
             behavior as a result of the [advertising statements at issue].

    (DSOF ¶ 34.)
             BPI left its only expert Dr. S. Bannister to guess what customers believe. (DSOF ¶ 56.)
    In short, there is no evidence that any consumer was persuaded by Defendants’ advertising that
    CRTN-3 included: (1) a fusion of three creatines; (2) a hyper-infused creatine matrix and a
    hydro-go electrolyte matrix; or (3) three of the most effective forms of creatine. The only
    admissible evidence on this point is the testimony of Defendants’ marketing expert Mark

    6
      Dr. S. Bannister acknowledged during deposition that he formed his opinion that Defendants’ advertising is
    directed at “scientifically literate” consumers because one of Defendants’ advertisements said that CRTN-3 is
    “scientifically formulated.” To highlight the absurdity of this opinion, we point to Bayer Pharmaceutical
    Company’s’ tagline which is “Science for a better life.” In Dr. S. Bannisters’ opinion, because Bayer uses the word
    “science” in relation to its products, “a significant portion” of consumers who buy Bayer aspirin would be people
    who “aspire to be scientifically literate.” Furthermore, as Defendants’ President stated during deposition,
    Defendants target the entire dietary supplement market, not just “scientifically literate” consumers. This testimony
    is undisputed.

                                                              9
Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 11 of 27




    Keegan. BPI has the burden of proof on materiality and BPI has no evidence from which to prove
    this necessary element of its claim or to refute Mr. Keegan’s opinion here. Accordingly,
    summary judgment is appropriate on this basis alone; the Court need not even consider the
    truthfulness of the advertising at issue (which is true nonetheless).
           C.      BPI Cannot Prove Any Of The Alleged False Statements Caused Harm.
           Summary judgment is also appropriate because BPI cannot, as a matter of law, prove that
    any of the alleged false statements caused any damages. “[F]alse advertising under the Lanham
    Act requires, among other things, a showing of both an injury and a causal link between the
    injury and the allegedly false advertising.” Air Turbine Tech., Inc. v. Atlas Copco AB, 410 F.3d
    701, 709 (Fed. Cir. 2005) (citing Johnson & Johnson, 299 F.3d at 1247); see Lexmark Int’l, Inc.
    v. Static Control Components, Inc., 572 U.S. 118, 133–34, 134 S. Ct. 1377, 1391, 188 L. Ed. 2d
    392 (2014) (“a plaintiff suing under § 1125(a) ordinarily must show economic or reputational
    injury flowing directly from the deception wrought by the defendant’s advertising; and that that
    occurs when deception of consumers causes them to withhold trade from the plaintiff”); see also
    Orange Lake Country Club, Inc. v. Reed Hein & Assocs., LLC, No. 617CV1542ORL78DCI,
    2019 WL 7423517, at *14 (M.D. Fla. Oct. 4, 2019) (holding plaintiff failed “to satisfy
    the Lanham Act’s proximate causation requirement”).
           “This ‘causation’ element can be established when the movant provides evidence linking
    the false advertisement to consumers’ decisions not to purchase the movant’s product.” Snac
    Lite, LLC v. Nuts ‘N More, LLC, No. 2:14-CV-01695-RDP, 2016 WL 6778268, at *10 (N.D.
    Ala. Nov. 16, 2016). “[E]ven where a defendant’s statements are literally false and the court
    presumes consumer deception, a plaintiff must still prove that the alleged false advertising
    caused the asserted damages (here, that consumers chose Defendant’s products rather than those
    of Plaintiff).” Id. at *11 (citing PBM Prod., LLC v. Mead Johnson & Co., 639 F.3d 111, 122 (4th
    Cir. 2011)). BPI cannot dispense with this element by seeking disgorgement of Defendants’
    profits as a remedy here: “A plaintiff is only entitled to apportionment of a defendant’s profits
    after providing evidence to establish that the alleged false advertising caused some injury to the
    plaintiff.” Snac Lite, LLC, 2016 WL 6778268, at *14.
           BPI has produced no evidence from customers at all, let alone “evidence linking
    the false advertisement to consumers’ decisions not to purchase the movant’s product.”



                                                     10
Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 12 of 27




           D.         The Alleged Advertising Is Not Literally False And BPI Lacks Sufficient
                      Evidence To Establish A Claim That The Advertising Is Misleading.

            Because BPI has zero evidence to prove either materiality or damages, this Court need
    not even reach the falsity element of the false advertising claim. But if it does so, the Court will
    see that summary judgment independently is warranted because BPI cannot establish this
    element either.
           “If the court deems an ad to be true but misleading, the movant . . . must present evidence
    of deception. While ‘full-blown consumer surveys or market research are not an absolute
    prerequisite,’ the moving party must provide ‘expert testimony or other evidence.’” Johnson &
    Johnson Vision Care, Inc. v. 1-800 Contacts, Inc., 299 F.3d 1242, 1247 (11th Cir. 2002) (quoting
    United Indus. Corp., 140 F.3d at 1183).           Put another way, “[t]he classification of an
    advertisement as literally false or true but misleading affects the [plaintiff’s] burden with respect
    to the element of consumer deception. If the court deems an advertisement to be literally false,
    then the [plaintiff] is not required to present evidence of consumer deception. . . . If, on the other
    hand, the court deems the advertisement to be true but misleading, then the movant is required
    to present evidence of deception.” Osmose, Inc. v. Viance, LLC, 612 F.3d 1298, 1318–19 (11th
    Cir. 2010) (emphasis added).
           Here, as explained above, just as BPI lacks any evidence to show that Defendants’
    advertising was material, BPI has no consumer survey or market research to establish that
    Defendants’ advertising is misleading (it isn’t). Accordingly, BPI’s Lanham Act claim can
    survive only if BPI establishes that Defendants’ advertising is literally false.
           In determining whether a statement is capable of being proven literally false, “[t]he
    ambiguity of the statement at issue, or the lack thereof, is significant. Statements that have an
    unambiguous meaning, either facially or considered in context, may be classified
    as literally false.” Osmose, Inc. v. Viance, LLC, 612 F.3d 1298, 1308–09 (11th Cir. 2010)
    (citing United Indus. Corp. v. Clorox Co., 140 F.3d 1175, 1180 (8th Cir. 1998)) (emphasis

                                                      11
Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 13 of 27




    added). The Eleventh Circuit holds, “As the meaning of a statement becomes less clear, however,
    and it becomes susceptible to multiple meanings, the statement is more likely to be
    merely misleading.” Osmose, Inc. v. Viance, LLC, 612 F.3d 1298, 1308–09 (11th Cir. 2010). In
    Osmose, the Eleventh Circuit quoted with approval Time Warner Cable, Inc. v. DIRECTV,
    Inc., where the Second Circuit succinctly stated: “[I]f the language or graphic is susceptible to
    more than one reasonable interpretation, the advertisement cannot be literally false.” 497 F.3d
    144, 158 (2d Cir.2007) (emphasis added). As the Second Circuit held, “‘only
    an unambiguous message can be literally false.’” Id. (quoting Novartis Consumer Health, Inc.
    v. Johnson & Johnson–Merck Pharm. Co., 290 F.3d 578, 587 (3d Cir.2002)) (emphasis in
    original).
            And, “[w]hen determining whether an advertisement is literally false or misleading,
    courts ‘must analyze the message conveyed in full context,’ and ‘must view the face of the
    statement in its entirety.’” Osmose, 612 F.3d at 1308 (quoting Johnson & Johnson, 299 F.3d at
    1248). “While the court should consider context, it may not assume context.” Johnson &
    Johnson, 299 F.3d at 1248 (emphasis in original). This means that in false advertising claims
    premised on an advertising label, “the Court must consider the qualifiers in packaging, usually
    on the back of a label or in ingredient lists, [which] ‘can ameliorate any tendency of the label to
    mislead.’” Moore v. Mars Petcare US, Inc., 966 F.3d 1007, 1017 (9th Cir. 2020).
            Here, in the context of the CRTN-3’s label, as BPI’s own expert has admitted,
    Defendants’ advertising statements are not false (the label itself explains the truthfulness of the
    advertising at issue). (DSOF ¶ 62.) Moreover, even ignoring the full-context of the CRTN-3
    label, each of the advertising statements at issue is capable of multiple interpretations; thus, these
    statements cannot be deemed literally false. Indeed, as explained below, the advertising claims
    under any reasonable interpretation are proven true (even by BPI’s own expert).
                   a. All Of The Advertising Statements At Issue Are Capable of Multiple
                      Interpretations And, Therefore, They Cannot Be Literally False.

                            i. First-Time Fusion Is Capable of Multiple Meanings And It Is Not
                               Literally False When Used to Describe CRTN-3.

            Ignoring the full-context of Defendants’ product label, BPI claims that the statement that




                                                      12
Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 14 of 27




    CRTN-3 is a “first-time7 fusion of Creatine Nitrate, Creatine HCL, and Creatine Monohydrate”
    constitutes false advertising. To support this claim, BPI’s expert invented his own definition for
    the word “fusion.” At deposition, BPI’s expert was asked whether, “Q: Any dictionary anywhere
    use the definition that you used [for fusion] word for word? A. Word for word, no.” (DSOF ¶
    59.) BPI’s expert further testified that the definition he applied to “fusion” was appropriate due
    to “implication[s]” arising from the word fusion in Muscle Beach Nutrition’s advertising. (DSOF
    ¶ 51.) As he stated, “There may be a variety of definitions [for fusion] but the labeling -- the
    representation on the product implies more than a -- than a blend. It implies some new species.”
    (DSOF ¶ 61.)
            The fact that BPI’s own expert had to “imply” something from Defendants’ advertising
    to conclude that “first-time fusion of [three creatines]”, as used in CRTN-3’s advertising, meant
    that a new “species” of creatine was included in CRTN-3 demonstrates that BPI lacks any
    evidence that this statement is literally false. BPI’s own expert had to make up a definition to
    opine the statement was false; as a matter of law, this renders this statement ambiguous and not
    capable of literal falsity. In FieldTurf USA Inc. v. TenCate Thiolon Middle E., 945 F. Supp. 2d
    1379, 1386 (N.D. Ga. 2013), the court found that “the phrase ‘industry’s strongest fiber’ is not
    susceptible to only one interpretation. Because the statement is ambiguous and could cover
    several different meanings of ‘strength’ aside from ‘tensile strength,’ [plaintiff] has not shown
    that the statement was literally false.” As BPI’s own expert testified, “fusion” has many meaning
    in different contexts, just like “strength.” As a result, a claim that a product includes a “fusion”
    of ingredients cannot be literally false.
            Indeed, the claim that CRTN-3 includes a “first-time fusion of Creatine Nitrate, Creatine
    HCL, and Creatine Monohydrate” is a true statement. As even Dr. S. Bannister admitted at
    deposition, he can tell by looking at the label that CRTN-3 includes “a powder blend” of three
    creatines (DSOF ¶ 62.) He also admitted he can tell by looking at the label that it is a “mixture
    of powders.” (DSOF ¶ 63.) The dictionary definitions that Dr. S. Bannister consulted to come-


    7
     At deposition, BPI’s expert conceded that CRTN-3 is the first time that BPI is aware of where Creatine Nitrate,
    Creatine HCL and Creatine Monohydrate have been included in one product. (S. Bannister Depo. at 118:20-120:6.)
    As he testified:
             Q: If the phrasing of the CRTN-3 advertising was this is a first-time inclusion of creatine nitrate,
             creatine HCl, and creatine monohydrate in a product, would you contend that was false?
             A. Stated that narrowly, no.
    (DSOF ¶ 96.)

                                                           13
Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 15 of 27




    up with his own custom definition for “fusion” include “blend” as a definition for fusion. (DSOF
    ¶ 64.) The second definition for fusion listed at https://www.yourdictionary.com/fusion, which
    BPI’s own expert used as a reference, states that “fusion” is “the union of different things by or
    as if by melting; blending; coalition … .” (DSOF ¶ 65.) Moreover, as Dr. S. Bannister admitted
    during deposition, the very sources that he used, list “mixture” as a synonym for “fusion.” (DSOF
    ¶ 66.) Accordingly, the very sources that BPI’s own expert relied on demonstrate that CRTN-3
    is a fusion of three creatines: it is “a powder blend” and also “a mixture.” (DSOF ¶¶ 64-65.) As
    a matter of law, these competing definitions demonstrate that the phrase “first-time fusion of
    [three creatines]” is capable of multiple meanings, at least one of which is unquestionably true.8
    Thus, this evidence establishes as matter of law that “fusion” is “not susceptible to only one
    interpretation” and it is, therefore, ambiguous and not “literally false.” See FieldTurf USA Inc.
    v. TenCate Thiolon Middle E., 945 F. Supp. 2d 1379, 1386 (N.D. Ga. 2013).
                            ii. Describing CRTN-3 As Including A HYPER INFUSED CREATINE
                                MATRIX And A HYDRO-GO ELECTROYTE MATIX Is Not Literally
                                False.
              Again, ignoring the entire context of CRTN-3’s label, BPI’s expert testified that the
    label’s listing of a “HYPER INFUSED CREATINE MATRIX” constitutes false advertising
    because “It is an expression that very apparently suggests unique properties of this -- this
    product, CRTN-3, and promotion, advertising, is always for a purpose to persuade and I believe
    this is an inappropriate expression of the characteristics of the product that would lead to a
    misunderstanding of the results of using the product.” (DSOF ¶ 68.) Thus, to explain why
    CRTN-3’s advertising that uses the phrase HYPER INFUSED CREATINE MATRIX is literally
    false, BPI’s expert again uses more than the dictionary to define the meaning of the advertising
    phrase.
              BPI’s expert also testified similarly that, “The promotion of CRTN-3 as containing a
    proprietary ‘Hydro-GO Electrolyte Matrix’ is literally false because these electrolytes are not
    present “in a matrix.” (DSOF ¶ 68.) The representation would mislead consumers to believe that


    8
     Defendants’ President Ron Kramer testified that indeed the word “fusion” in CRTN-3’s advertising means “blend.”
    (DSOF ¶ 94.) And, thus, Defendants advertising is indisputably true. Defendants’ own expert, Dr. Thomas
    Bannister, also stated in his expert report that CRTN-3 did include a “first-time fusion” of three creatines. (DSOF
    Ex. 16.) This testimony undisputedly establishes that there is a reasonable reading of Defendants’ advertising
    statement that makes the claim true. Because Plaintiffs can only generate a triable issue of fact if they show that
    there is no such reasonable reading and the statement is unambiguously and literally false, this evidence establishes
    Defendants’ right to summary judgment in their favor on this issue.

                                                              14
Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 16 of 27




    these electrolytes are present in a form uniquely capable of enhancing performance.” And “the
    term matrix has a specific, well-defined, meaning: a defined structure in which each element has
    a fixed position. The electrolytes of CRTN-3 are not in any structured form; they are simply
    components of an unstructured powder blend.”
           Thus, the reason that BPI asserts that these two sets of ingredients constitute false
    advertising is the same, the phrases, which are not found in any dictionary anywhere, would
    “lead to a misunderstanding” with consumers. Again, this is not literal false advertising. To
    prevail on its claim of literal falsity, BPI needs to establish that the phrases at issue, HYPER
    INFUSED CREATINE MATRIX and HYDRO-GO Electrolyte Matrix, are not susceptible to
    alternative interpretation. See FieldTurf USA Inc. v. TenCate Thiolon Middle E., 945 F. Supp. 2d
    1379, 1386 (N.D. Ga. 2013).
           Indeed, BPI’s own 30(b)(6) witness admitted that these phrases are susceptible to
    multiple interpretations. At deposition, BPI’s President Derek Ettinger was asked, “What does
    ‘matrix mean in the supplement industry?” He answered, “That’s an easy one. We use that
    [matrix] a lot. My interpretation, as I’ve always known it to be, is just a subsection of a greater
    part of the ingredient panel.” (DSOF ¶ 70.) This testimony is absolutely consistent with how
    Muscle Beach Nutrition uses the term on its CRTN-3 product. The label lists both a “HYPER
    INFUSED CREATINE MATRIX ” and a “HYDRO-GO ELECTROLYTE MATRIX”:




    If follows, then, (even according to BPI’s own 30(b)(6) and President) that the advertising
    phrases for “MATRIX” that Muscle Beach Nutrition employed in connection with CRTN-3 are
    susceptible to multiple meanings. As Defendants’ President and Defendants’ Expert explained,
    under a reasonable interpretation of these phrases, Defendants’ advertising statements are true.
    (DSOF ¶ 72.) In fact, BPI itself uses the term “MATRIX” to describe blends or subsections in
    the Supplement Facts Panels on more than 11 separate BPI products. (DSOF ¶ 71.) As a result,
    BPI cannot prove that these advertising statements are literally false.

                                                     15
Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 17 of 27




                             iii. CRTN-3 Includes “Three Of The Most Effective Forms Of Creatine In
                                  One Cutting-Edge Formula”; This Statement Is Not Literally False.
            Again viewing CRTN-3’s advertising in isolation, outside the context of CRTN-3’s label,
    BPI’s expert also contends that Defendants’ statement that CRTN-3 includes “Three of The Most
    Effective Forms of Creatine In One Cutting-Edge Formula” constitutes false advertising. In
    rendering this opinion, BPI’s expert indicates that because CRTN-3 is meant to be mixed in
    water CRTN-3 is falsely advertised. For Dr. S. Bannister, once a form of creatine is added to
    water it breaks down to its ionic forms and becomes two ionic creatine forms: the creatinium
    ion, and the creatine zwitterion. (DSOF ¶ 73.) For this reason, Dr. S. Bannister does not believe
    that any product can be advertised as providing three forms of creatine (no matter how many
    forms are actually in the bottle) and he even accuses BPI, who retained him here, of falsely
    advertising its own creatine product.9
            Like the rest of Dr. S. Bannister’s opinions this is again an obvious reach to create falsity
    in CRTN-3’s advertising where none exists. As he acknowledged during his deposition, he has
    no reason to doubt that there are three forms of creatine in the CRTN-3 bottle. (DSOF ¶ 75.)
    And, as Dr. S. Bannister testified, he does not know which forms of creatine are “the three most
    effective forms of creatine.” (DSOF ¶ 76.) For him, this wasn’t relevant because, according to
    him, only two forms of creatine are delivered after the product is dissolved in water.
            But CRTN-3 does not claim that it delivers three of the most effective forms of creatine
    after being dissolved in water. CRTN-3 is merely advertised (in compliance with FDA
    regulations) as including “Three Of The Most Effective Forms of Creatine In One Cutting Edge
    Formula.”




    (DSOF Ex. 2.) Neither BPI nor its expert can dispute this statement; it is not literally false.


    9
      When Dr. S. Bannister was presented with BPI’s own advertising that touts BPI’s Best Creatine product as
    including “six advanced forms of creatine”, he acknowledged that if his reasoning applied to BPI’s product, there
    were only two forms of creatine delivered to a consumer of BPI’s product. (DSOF ¶ 74.)

                                                            16
Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 18 of 27




             And, incredibly, despite suing Defendants for advertising that CRTN-3 contains three of
    the most effective forms of creatine is false, BPI’s own advertising touts two of the same three
    forms of creatine that are in CRTN-3 (Creatine Monohydrate and Creatine HCL) as: “The two
    best forms of creatine.” (DSOF ¶ 77.) Given that, BPI’s own expert testified that creatine nitrate
    (the third of the three effective forms of creatine in CRTN-3) is a superior form of creatine
    (DSOF ¶ 78.), the statement that “CRTN-3 includes three of the most effective forms of creatine”
    is true even under BPI’s own analysis. Moreover, despite that BPI’s own expert claims that when
    used as directed powered creatine products only deliver two forms of creatine in their ionic forms
    after being dissolved in water (creatinium ion and creatine zwitterion), BPI itself advertises its
    own powered creatine products as “includ[ing] not one, but six advanced forms of creatine to
    enhance the effects.” (DSOF ¶ 74.) So while BPI proudly advertises that it sells six of the best
    forms of creatine in one formula (the product is actually named “BEST CREATINE”), BPI at
    the same time accuses Defendants of making false statements because Defendants advertise that
    they sell three of the best forms of Creatine in one formula (even when two of the forms used in
    CRTN-3 are exactly the same as in BPI’s product, and the third form (creatine nitrate), BPI’s
    own expert admits provides useful benefits no other creatine species can provide). (DSOF ¶ 86.)
    In sum, Defendants’ advertising claim that CRTN-3 includes three of the most effective forms
    of creatine is true; at a minimum, the statement is not literally false.
             At bottom, none of the BPI’s arguments related to the falsity of Defendants’ alleged
    advertising statements are based on “an unambiguous meaning.” See FieldTurf USA Inc. v.
    TenCate Thiolon Middle E., 945 F. Supp. 2d 1379, 1386 (N.D. Ga. 2013). That being so, BPI
    cannot establish literal falsity, and therefore must show consumer deception through evidence.
    But, BPI has no evidence of deception, and, therefore, summary judgment is warranted. See
    FieldTurf USA Inc. v. TenCate Thiolon Middle E., 945 F. Supp. 2d 1379 (N.D. Ga. 2013).10


    10
       In addition to alleged false statement discussed herein, in the Rebuttal Report of Dr. S. Bannister, BPI disclosed
    for the first time, that it intended to assert here that CRTN-3 did not include an effective dose of nitrates to cause a
    physiological effect. (DSOF ¶¶ 25-31.) As fully explained in the separately filed Daubert Motion, BPI’s late
    disclosed claim should be struck. In an abundance of caution though, Defendants write briefly here to address the
    fact that BPI’s late disclosed claim is also entirely without legal of factual support. CRTN-3 includes an effective
    dosage of nitrates. (DSOF ¶¶ 91-93.) And, as BPI’s own expert concedes, there may be studies that conclude that a
    lower dosage of nitrate (than what he claims) is necessary to cause a physiological effect. (Id.) Indeed, there are
    studies showing that 1/5 of the dosage of nitrates included in CRTN-3 has a physiological effect. For this reason, as
    well, as a matter of law, BPI’s late disclosed claim fails. See In re GNC Corp., 789 F.3d 505, 516 (4th Cir. 2015)
    (holding that when a Lanham Act claim is premised on whether an ingredient is effective, the plaintiff cannot prevail
    if “some reasonable and duly qualified experts agree with the scientific proposition [espoused by the defendant].”)

                                                               17
Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 19 of 27




           E.      Regardless, Dr. S. Bannister Acknowledged The CRTN-3 Label Would
                   Resolve Any Confusion Arising From Defendants’ Alleged False
                   Advertising; As A Result There is Not Dispute Regard Literal Falsity.

           Summary judgment is also appropriate here because BPI’s expert has admitted that, when
    put in context of the CRTN-3 label (where all of the advertising at issue appears), the advertising
    does not confuse consumers. “Qualifiers in packaging, usually on the back of a label or in
    ingredient lists, “can ameliorate any tendency of the label to mislead.” Moore, 966 F.3d at 1017;
    accord Pernod Ricard USA, LLC v. Bacardi U.S.A., Inc., 653 F.3d 241 (3d Cir. 2011). Even
    though Dr. S. Bannister opines that CRTN-3’s label includes false statements, he testified at
    deposition that he is not at all familiar with “DSHEA” (The Dietary Supplement Health and
    Education Act of 1994), or the laws governing the labeling of dietary supplements. (DSOF ¶
    80.)When asked to apply basic labeling regulations to the label of CRTN-3, Dr. Bannister
    acknowledged that those laws, and CRTN-3’s supplement facts panel, would “relieve” any
    confusion allegedly created by Defendants’ advertising statements. (DSOF ¶ 81.)
           At deposition Dr. Bannister simply was asked to apply the basic FDA labeling regulations
    that require dietary supplements to list their ingredients on a supplement facts panel. Under 21
    CFR 101.36(b)(3)(i), “Other Dietary Ingredients”, like Creatine nitrate, Creatine HCL, and
    Creatine monohydrate (the 3 creatines in CRTN-3), must “be declared by their common or usual
    name when they are present in a dietary supplement” just like they are in the Supplement Facts
    Panel of Muscle Beach Nutrition’s CRTN-3 product, as displayed below (DSOF Ex. 1):




           When asked to apply these basic labeling regulations to the labeling of CRTN-3 (which
    CRTN-3 is in full compliance of), Dr. Bannister acknowledged that “If that was a requirement

                                                     18
Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 20 of 27




    [listing the actual ingredients that are in the product] and if it was on the facts panel, the consumer
    would know.” Questioned further, whether the “supplement facts panel would remedy any
    confusion that might be created by the advertising on the product?” Dr. S. Bannister answered,
    “It would -- it would relieve that element … of confusion.” (DSOF ¶ 81.)
            Dr. S. Bannister’s honest answer here cannot be ignored, it is consistent with horn-book
    law and it eviscerates any genuine issue of material fact from BPI’s false advertising claim. As
    admitted by Dr. S. Bannister, when the statements are viewed in the proper context, as they must
    be, the statements are true. After all, how can a reasonable jury find that a consumer would be
    deceived by CRTN-3’s Hyper Infused Matrix or Hydro-Go Electrolyte Matrix, when the
    product’s label lists the ingredients included in these two “matrix” right on the label? And how
    could a reasonable jury find that a consumer could be tricked by Muscle Beach Nutrition’s
    advertising into believing, as BPI alleges, that CRTN-3 includes a “first-time fusion [of three
    creatines]” means that CRTN-3 includes an entirely new species of creatine when the label
    specifically indicates that product includes three separate species of creatine: Creatine
    Monohydrate, Creatine HCL, and Creatine Nitrate. And finally, how could a reasonable jury find
    that a consumer be misled by the statement that the product includes “three of the most effective
    forms of creatine” when the CRTN-3 label specifically lists the three effective forms of creatine
    that are included in the product. As Dr. S. Bannister testified, the label, in compliance with FDA
    regulations, “relieves” any element of “confusion” from Defendants’ alleged false advertising.
            As a result, for this reason, as well, summary judgment is appropriate and must be granted
    on this alleged false advertising statements in favor of Defendants.11
            F.       BPI’s False Advertising Claims Related to the NO3-T Website Fail.
            In addition to alleging that CRTN-3 is falsely advertised, BPI asserts that ThermoLife
    creates “a false impression that a license is needed to use, manufacture, supply, market, sell or
    import them, including amino acid nitrates such as creatine nitrate.” But, BPI does not allege
    that ThermoLife made any literally false statement here (a false impression is not “literally
    false”). As with all of BPI’s alleged false advertising claims, BPI has no evidence from customers
    demonstrating that any customer formed such a “false impression” and that the “impression”
    impacted any buying decision. Indeed, BPI’s Rule 30(b)(6) witness could not even identify a


    11
      BPI also uses the word “fusion” in connection with its products. As BPI’s President explained, when BPI uses
    the word “fusion” “it’s just cool words.” (DSOF ¶ 67.)

                                                          19
Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 21 of 27




    falsehood related to ThermoLife’s advertising of its patented raw materials and BPI’s expert did
    not opine on this issue. As stated above, BPI’s claim that “consumers have been misled” requires
    evidence of deception, materiality, and causation. BPI has none.
            The reason that BPI’s false advertising theory is supported only by inadmissible lawyer
    argument in disclosure statements is obvious. ThermoLife has not made any false claim related
    to its patented raw materials. As ThermoLife’s President has declared under oath, and BPI has
    no evidence to dispute, “ThermoLife is the only legitimate source for patented and licensed
    amino acid nitrates.” (DSOF ¶ 14.) The statements on the website displayed below are true and
    this is undisputed.




            Summary judgment is warranted on any claim BPI may assert related to ThermoLife’s
    advertising of its patent rights and/or the patent rights that its licensees identify on their
    products.12



    12
      The Court also need not reach this issue because advertising statements regarding the scope of a patent are not
    grounds for a Lanham Act false advertising claim. In Robert Bosch, LLC v. Pylon Mfg. Corp., 632 F.Supp.2d 362,
    (D. Del. 2009), the defendant (represented by BPI’s current counsel Gregory Hillyer, who takes the exact opposite
    position in this case) won a motion to dismiss on this very point: “[F]alse attribution of the authorship” of an
    invention or innovation is not an actionable false advertisement under § 43(a) of the Lanham Act. Baden Sports,
    Inc. v. Molten USA, Inc., 556 F.3d 1300 (Fed.Cir.2009); see Monsanto Company v. Syngenta Seeds, Inc., 443
    F.Supp.2d 648, 653 (D.Del.2006). Therefore, plaintiff has not stated a claim under the Lanham Act for false
    advertising related to Pylon’s statement that it developed a frameless windshield wiper blade.” Robert Bosch, LLC,
    632 F.Supp.2d at 366.

                                                            20
Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 22 of 27




           G.      BPI’s Common Law Unfair Competition Claim Fails.
    “[T]he legal analysis is the same for … violations of the Lanham Act, FDUPTA, and Florida’s
    state law common law infringement and unfair competition [claims].” Suntree Tech., Inc. v.
    Ecosense Intern, Inc., 693 F.3d 1338, 1343 (11th Cir. 2012). The failure to establish a Lanham
    Act claim here requires that summary judgment also be entered on BPI’s common law unfair
    competition claim. Id. Accordingly, because BPI’s Lanham Act false advertising claim fails, its
    common law unfair competition claim suffers the same fate.
           H.      BPI’s False Marking Claim Fails.
           In ruling on ThermoLife’s Motion to Dismiss, the Court limited BPI’s false patent
    marking claim to just the CRTN-3 product. The Court’s Order states:
           The only ThermoLife product specifically identified as being a marked
           unpatentable article (the “what”) is the Muscle Beach CRTN-3 dietary
           supplement. BPI generally alleges that ThermoLife’s licensees “products are
           falsely marked, but the allegation lacks the specificity required by Rule 9(b).
           Moreover, BPI has cited no case law extending liability to a patent holder for
           markings by a licensee, when the marking statute on its face attaches liability to
           the person who marks the unpatented product.

    (DE 37 at 16.) Accordingly, as the Court already held, ThermoLife cannot be held liable for the
    conduct of its licensees, other than Muscle Beach Nutrition, LLC which ThermoLife has
    admitted for purposes of this case is ThermoLife’s alter ego.
           Throughout discovery though BPI consistently and repeatedly has disclosed that it
    intends to hold ThermoLife liable for all of its licensees’ patent marking. As the Court already
    has held, ThermoLife does not “mark” its licensees’ products; accordingly, it is not liable for
    their alleged false patent marking. As the Declaration of Ron Kramer explains, if a company
    wants to purchase and use ThermoLife’s patented raw materials, ThermoLife generally requires
    that the party enter into a license agreement (which could be implied, oral, or written). Most of
    ThermoLife’s licensing agreements require that the licensee include the ThermoLife NO3-T logo
    on the product. (DSOF ¶ 6.) But, ThermoLife does not affix its logo to the product. Of course,
    dietary supplement companies are free not enter into licensing agreements with ThermoLife if
    they don’t want to include the NO3-T logo on their product. Accordingly, as the Court already
    has held, ThermoLife is not the company that marks any of its licensees’ products; BPI’s claims
    asserting that ThermoLife can held liable for its licensees’ conduct here violates this Court’s
    prior Order and are also completely without legal and factual support.

                                                    21
Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 23 of 27




           As explained below however, even if the Court were to consider the markings on
    ThermoLife’s licensees’ products, there is no false patent marking here. “To be liable for false
    marking, a party must mark ‘an unpatentable article’” and it must do so “for purposes of
    deceiving the public.” Pequignot v. Solo Cup. Co., 608 F.3d 1356 (Fed. Cir. 2010) (En Banc).
    Here, BPI asserts that the inclusion of the NO3-T trademark on CRTN-3 (and other of
    ThermoLife’s licensees’ products) constitutes marking “an unpatentable article.” BPI also
    contends that ThermoLife has falsely marked its creatine nitrate dietary supplement ingredient
    through the same inclusion of the NO3-T trademark. As explained below, BPI’s claim fails as a
    matter of law.
                  a. BPI’s False Patent Marking Claim Related To The ‘074 Patent Is Legally
                     Flawed And Must Be Dismissed.
           BPI previously moved for partial summary judgment, seeking an order “that Defendants
    have no patent rights in the composition of matter creatine nitrate under the ‘074 Patent.” (DE
    81 at 17.) The parties’ briefing on that motion is incorporated herein by reference. In brief,
    ThermoLife’s briefing explained that the ‘074 patent is currently in reexam, if the patent
    reexamination had concluded, pursuant to 35 U.S.C. § 307 and 37 C.F.R. § 1.570(a), a
    Reexamination Certificate would have issued. 37 CRF 1.530(k) provides that in any ex parte
    reexamination:
           Although the Office actions will treat proposed amendments as though they have
           been entered, the proposed amendments will not be effective until the
           reexamination certificate is issued and published. (Emphasis added.)

    As a result, unless and until the Reexamination Certificate issues, the ‘074 Patent, as originally
    granted by the USPTO, is entitled to a presumption of validity. And, it cannot be disputed that
    the ‘074 Patent is currently valid and protects the composition of matter creatine nitrate. (DSOF
    ¶¶ 11-13.)
           At deposition, Defendants brought the relevant patent re-examination statutes to the
    attention of BPI’s expert Dr. S. Bannister. After reviewing the 37 C.F.R. 1.530(k), Dr. S.
    Bannister admitted that this federal regulation altered his opinions and that, with regard to the
    ‘074 Patent, if no re-examination certificate has issued, the Defendants are not false patent
    marking. (DSOF ¶ 83.) The fact that the ‘074 Patent is still involved in a reexamination




                                                    22
Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 24 of 27




    proceeding13, and no Reexamination Certificate has issued, are the only facts needed for entry
    of summary judgment on BPI’s false patent marking claim related to the ‘074 Patent (whether
    that marking attaches to CRTN-3 or other of ThermoLife licensees’ products).
                  b. Regardless, There Is No Evidence That ThermoLife Acted With The
                      Intent To Deceive; For This Reason, As Well, Summary Judgment Is
                      Appropriate on BPI’s False Patent Marking Claim.
             BPI must show that any wrongful patent marking that occurred was done “for the
    purposes of deceiving the public.” See Pequignot, 608 F.3d at 1363. As the Federal Circuit has
    held, because the false patent marking statute was originally criminal in nature, this is a high-
    standard. The defendant must act with “purpose of deceit, rather than simply knowledge that a
    statement is false.” See Pequignot, 608 F.3d at 1363. A good-faith legal argument that the
    conduct does not constitute false marking is sufficient to support entry of summary judgment on
    a plaintiff’s claim for false marking. See id.
             BPI has no evidence that ThermoLife acted “with purpose of deceit.” It didn’t. Listing
    its patents on a website that stated that the NO3-T logo “protects these patents”, with links to the
    United States Patent Office’s live page displaying the patent at issue, wasn’t done to deceive
    anyone. As ThermoLife’s President Ron Kramer testified:
             I never intended to deceive anybody, nor would I think, as I pretty much
             alluded to in my testimony yesterday, I don't even see how this could be
             deceptive. What it says here is the NO3 logo -- NO3-T logo protects these
             patents and it lists a bunch of patents that are protected by the logo. And
             when the logo is on a product, the logo doesn't say, “This product practices
             every patent listed at NO3-T.com.” If you see this logo and you are so
             inclined to go to this website and you're so interested in what these patents
             are and you look at these patents, like the 836 patent that Mr. Hillyer
             showed me yesterday several times or the 921 patent that lists, I think
             taurine and carnitine and doesn't list any form of creatine or creatine
             nitrate. There is nobody that, you know, has a high school education, that
             could read English that would even be interested in these patents that
             would be deceived by a patent that doesn’t say creatine nitrate thinking it
             covers creatine nitrate. And not only did I never meant to deceive
             anybody with this website, I can't imagine how it would deceive anybody
             under those circumstances.

    (DSOF ¶ 95.) This is not purposeful deceit and BPI has no evidence to dispute this material fact;


    13
       The validity of certain claims in the ‘074 Patent (including its protection of the composition of matter creatine
    nitrate) is before the United States Supreme Court. (DSOF ¶ 11.)


                                                             23
Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 25 of 27




    which is a necessary element of BPI’s false marking claim. Again, summary judgment is
    warranted.
                   c. BPI Has No Evidence To Support Its Claim That It Suffered Damages
                      From ThermoLife’s Alleged False Marking.
           Finally, summary judgment should also be entered on BPI’s false marking claim because
    BPI has not suffered any damage from Defendants’ alleged false marking. 35 U.S.C. § 292
    provides that, “A person who has suffered a competitive injury as a result of a violation of this
    section may file a civil action in a district court of the United States for recovery of damages
    adequate to compensate for the injury.” For a party to prevail on false patent marking claims, it
    must demonstrate that the defendant’s patent marking is the but-for cause of its alleged harm.
    See Sukumar v. Nautilus, Inc., 785 F.3d 1296 (Fed. Cir. 2015). This means that the actual patent
    marked on the product must have caused the harm; as the Federal Circuit held in Sukumar, the
    defendant’s alleged conduct unrelated to the patent marking is not relevant here and, in fact,
    damages flowing from conduct other than the actual patent marking itself suggest that the patent
    marking is not, in-fact, the “but-for” cause of the harm. Id.




           Simply put, the NO3-T logo on products, and the virtual patent marking on the NO3-T
    website, has not caused an iota of harm to anyone ever. BPI’s alleged damages are not tied to
    the alleged false patent marking. BPI has no competitive injury. (DSOF ¶¶ 37-44.) For this
    reason, as well, summary judgment should be entered.
           I.      BPI’s Claim That Ron Kramer Is The Companies’ Alter Ego Fails.
           In addition to alleging claims against Defendants for false advertising and false patent
    marking, BPI also asserts a claim alleging that Ron Kramer is the alter ego of ThermoLife. BPI
    has no evidence to support this claim. Ron Kramer is not the alter ego of ThermoLife or Muscle
    Beach Nutrition; these companies have a corporate existence separate and distinct from Ron
    Kramer personally. (DSOF ¶ 97.) Accordingly, summary judgment should be entered here as

                                                     24
Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 26 of 27




    well.
    IV.       CONCLUSION
              BPI has not adduced, and cannot adduce, any evidence that the statements it challenges
    were literally false, material to any customer’s purchasing decision, deceived any customer, or
    caused any damages. Each of those evidentiary voids is an independent reason why its Lanham
    Act claims fail as a matter of law. And its false patent marking claims fall even further short of
    any triable issue. The Court should grant summary judgment in favor of Defendants on all
    claims.



    Dated this 13th day of November, 2020                 Respectfully submitted,

                                                          /s/Edward M. Mullins
                                                          Edward M. Mullins (FBN 863920)
                                                          Ana M. Barton (FBN 85721)
                                                          Reed Smith LLP
                                                          1001 Brickell Bay Drive
                                                          9th Floor
                                                          Miami, FL 33131
                                                          Telephone: 786-747-0200
                                                          Facsimile: 786-747-0299
                                                          Email: emullins@reedsmith.com
                                                          Email: abarton@reedsmith.com

                                                          and

                                                          KERCSMAR & FELTUS PLLC
                                                          Gregory B. Collins
                                                          E-mail: gbc@kflawaz.com
                                                          7150 E. Camelback Road
                                                          Suite 285
                                                          Scottsdale, AZ 85251
                                                          Telephone: (480) 421-1001




                                                     25
Case 0:19-cv-60505-RS Document 185 Entered on FLSD Docket 11/20/2020 Page 27 of 27




                                 CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on November 13, 2020, the foregoing document was
    electronically filed with the Clerk of the Court using the CM/ECF system, which will send
    notification of such filing to counsel or parties of record.

                                                     /s/ Edward M. Mullins
                                                     Edward M. Mullins




                                                26
